Citation Nr: 0021172	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. F. Chiappetta, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
December 1958 to October 1980.  He died on March [redacted], 1993, 
and the appellant is his widow.

In July 1993, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death, and she 
appealed.  By way of a March 1997 decision, the Board of 
Veterans' Appeals (Board) affirmed the 1993 RO decision and 
denied the appellant's claim.  That decision is final. 

This matter now comes before the Board on appeal from a June 
1998 rating decision of the Winston-Salem, North Carolina RO, 
which denied service connection for the cause of the 
veteran's death after finding that new and material evidence 
had not been submitted to reopen appellant's claim. 

The Board notes that on her November 1998 VA Form 9, the 
appellant had checked a box indicating that she wanted to 
appear at a hearing before a member of the Board.  In a 
January 1999 letter, however, she informed the VA that she no 
longer wished to appear for her hearing, and that she wanted 
her case to be addressed by the Board. 

As will be explained in detail below, the Board, by this 
decision, has found that the appellant has submitted new and 
material evidence to reopen her previously denied claim for 
service connection for the cause of the veteran's death.  The 
reopened claim is addressed in the remand portion of this 
decision. 






FINDINGS OF FACT

1.  In July 1993, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
March 1997, the Board affirmed that decision, and that 
decision is final. 

2.  Since the March 1997 Board decision, new and material 
evidence has been associated with the claims folder which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the 1997 Board denial of service 
connection for the cause of the veteran's death is new and 
material; thus, the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records and examination reports on file at 
the time of the March 1997 Board decision show medical 
treatment received from July 1972 through May 1980.  Review 
of these service medical records reveals several incidents 
where the veteran reported complaints of abdominal pain and 
vomiting, but no findings of pancreatic adenocarcinoma.  An 
April 1977 record indicated that the veteran was seen with 
complaints including abdominal tenderness.  A September 1977 
record showed that that symptoms of nausea and vomiting were 
diagnosed as viral syndrome.  An August 1978 record noted 
that the veteran was treated for abdominal pain assessed as 
possible diverticulitis, pancreatitis or lymphadenitis.  On 
clinical consultation the diagnoses was gastroenteritis. On 
the veteran's last examination prior to separation in 1980, 
there were no  pertinent complaints or findings revealed.

On VA examination in December 1980, the veteran was diagnosed 
with peripheral neuropathy due to alcoholism.  A history of 
hypertension was also reported.

In January 1981, the RO granted service connection for 
hypertension and for peripheral neuropathy in both lower 
extremities.

VA examination reports dated in April 1983 and July 1985 
primarily address only the progression and treatment of the 
veteran's hypertension and his peripheral neuropathy.  There 
were no findings related to the veteran's abdomen or viscera. 

A VA hospital summary indicates that the veteran was admitted 
in June and July 1986 for disorders associated with alcohol 
dependence, anemia, hypertension, osteoarthritis, and 
periodontitis.  The report noted that ultrasound examination 
of the pancreatic area showed that the pancreatic area was 
noncontributory.  

The veteran's terminal hospital summary indicates that the 
veteran appeared in February 1993 for a routine Neurology 
Clinic appointment and was admitted at the VA medical center 
(VAMC) in Fayetteville, North Carolina for weight loss.  The 
numerous admitting diagnoses included severe "marasmus 
kwashiorkor" and weight loss (25 pounds in the last 5 
months), unknown etiology.  The summary, typed in February 
1993 noted the veteran's symptoms and discussed his hospital 
course, his diet, and his test results.  A hand-written 
addendum indicated that the veteran was extensively worked up 
with tests and that he was placed on NGT (nasogastric tube) 
feeding.  It was noted that the veteran was followed by 
cardio and pulmonary services, that his condition continued 
to go downhill, and that he expired.  The addendum also noted 
that an autopsy revealed carcinoma of the pancreas with 
metatastic disease.  

According to the death certificate on file, the veteran died 
on March [redacted], 1993 as a result of carcinomatosis - rule out 
pancreas - rule out lung, due to or as a consequence of 
malnourishment, due to or as a consequence of dementia.  An 
autopsy was conducted.  The veteran died at the VAMC in 
Fayetteville, North Carolina.

The autopsy summary indicated that the cause of the veteran's 
death was pancreatic adenocarcinoma leading to congestive 
heart failure.    

In May 1993, the veteran's widow submitted a claim for 
service connection for the cause of the veteran's death.   

The RO denied service connection for the cause of the 
veteran's death in July 1993, and the veteran's wife 
appealed.  On her VA Form 9, the appellant asserted that her 
husband had continuous medical care, from the time of 
separation to his death, at the VA medical centers at 
Fayetteville and Salisbury, North Carolina, and at the Womack 
Army Hospital at Fort Bragg.  The veteran's wife stated that 
she had requested medical records from Womack, but was told 
that the hospital only had one sheet of medical findings.  
She asserted that the VA could not have arrived at a sound 
decision based on the lack of medical evidence on file. 

With the above information on file, the Board, in March 1997, 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  

In July 1997, the appellant submitted more than 30 pages of 
service medical records that had not been available for 
consideration earlier.  These records date from 1958 through 
1971 and include treatment for abdominal problems, and a 30-
pound weight loss of unknown etiology in the span of three to 
four months.

Analysis

Initially, the Board notes that the appellant has argued that 
service connection should be granted for the cause of the 
veteran's death.  However, as already noted, this is not the 
first time that such a claim has been made.  A claim of 
entitlement to service connection for the cause of the 
veteran's death was considered and denied by the RO in July 
1993, and by the Board in March 1997.  The Board's decision 
is final and the claim may not be considered on the same 
factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  
In other words, provisions of governing statutes and 
regulations preclude a full review of the appellant's claim 
on the merits until after analyzing the question of whether 
it ought to be reopened.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the Court of Veterans Appeals prior to 
March 1, 1999) has previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 
1 Vet. App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable possibility 
that, when viewed in the context of all the evidence, it 
would change the outcome.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  In the RO's October 1998 Statement of the 
Case (SOC), the Colvin test for new and material evidence was 
applied.  

However, the Court has subsequently held that the two-step 
Manio process has been replaced with a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a); second, after the claim has been reopened, it must 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, is well grounded; third, if the claim 
is well grounded, the merits of the claim must be addressed 
and, if ripe for decision, adjudicated.  Winters v. West,  12 
Vet. App. 203 (1999).  In addition, Hodge overruled Colvin 
and its progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. 38 C.F.R. § 3.156(c) (1999)  

In the instant matter, the evidence associated with the 
claims file since the March 1997 Board decision includes more 
than 30 pages of service medical records that were not 
previously available for review.  The Board notes that these 
additional service medical records are particularly 
significant because they document inservice treatment for 
gastro-intestinal problems involving the unexplained loss of 
30 pounds in three to four months. 

The Board finds that the recently submitted evidence is 
material to the issue of service connection for the cause of 
the veteran's death since it appears to show possible 
inservice treatment for symptoms substantially similar to 
those shown in the month prior to the veteran's death.  The 
newly received service medical records constitute evidence 
which is relevant and probative of the issue at hand, and 
which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
in order to fairly decide the merits of the claim.

In light of the fact that there has been material evidence 
submitted, that was not available for consideration at the 
time of the March 1997 Board decision, the appellant's claim 
for service connection for the cause of the veteran's death 
must be reopened and reviewed on a de novo basis.


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  


REMAND

Having concluded that the appellant has reopened her claim 
for service connection for the cause of the veteran's death, 
the next step, in most cases, would be for the Board to turn 
to the question of whether or not the appellant's claim is 
well grounded.  In the instant matter, however, the Board 
finds that further development is necessary for a fair 
decision in this case.

At the outset, the Board notes that where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  See 
38 C.F.R. § 3.156(c) (1999).  See also Hayre v. West, 188 
F.3d 1327, 1334 (Fed. Cir. 1999) (where the Federal Circuit 
held that where pertinent service medical records were not of 
record, that deficiency, which the Federal Circuit indicated 
constituted a breach of VA's duty to assist, resulted in the 
prior determination not becoming final for the purposes of 
appeal).

While the service medical records submitted since the March 
1997 Board denial do not provide all the evidence needed to 
make the appellant's claim well grounded, they do, 
nonetheless, consist of medical evidence of inservice 
treatment for problems similar to those culminating in the 
veteran's death, which have not been reviewed on a de novo 
basis.  As such, the recently submitted service medical 
records constitute new pertinent evidence that must be 
considered at the RO prior to appellate review by the Board.  
38 C.F.R. § 3.156(c).  See also Hayre, supra.

As noted in the factual background listed above, prior to the 
appellant's submission of the additional service medical 
records, the medical records on file pertained to only eight 
of the veteran's 20+ years of service.  While the newly 
submitted medical records document some of the medical 
treatment provided the veteran during the other 12+ years of 
his active service, the Board notes that there may very well 
be additional service medical records available that have not 
been associated with the claims file.  Attempts should be 
made to obtain copies of any of pertinent service records.

Additionally, the VA is in constructive possession of more 
recent pertinent medical records that have not been 
associated with the claims file.  The Board notes that while 
the veteran's terminal period of hospitalization period 
lasted nearly two months, the only medical record on file 
with regard to that stay at the VAMC in Fayetteville, North 
Carolina is a two-page summary report.  On remand the RO 
should obtain the clinical records showing medical treatment 
from the date of admission in early February 1993 to the date 
of the veteran's death, in late March 1993.  These treatment 
records may be relevant to the appellant's claim and are 
necessary for a fair adjudication of her claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, an attempt to obtain these 
records is warranted.

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the appellant's claim is a 
fully informed one, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure copies of any of the veteran's 
service medical records which are not 
already on file.  Specifically noted are 
the sparse records of medical treatment 
provided during the period of time that 
the veteran served on active duty prior 
to July 1972.  In so doing, the RO should 
submit a request to the Surgeon General's 
office for any records of inservice 
hospitalization.  

2.  The RO should contact the VAMC in 
Fayetteville, North Carolina and obtain 
copies of all the clinical records 
showing treatment of the veteran during 
his period of final hospitalization in 
February and March 1993, which are not 
already in the claims folder.  All 
records obtained which are not already on 
file should be associated with the claims 
folder. 

3.  The RO should also obtain any other 
records of treatment afforded to the 
veteran in VA facilities, which might 
have a bearing on the issue on appeal.  
The appellant should be contacted to 
provide the names and approximate dates 
of treatment to facilitate the search.  

4.  Following any additional action 
deemed appropriate, the RO should review 
all of the evidence of record on a de 
novo basis and enter its determination on 
the reopened claim, as to whether service 
connection for the cause of the veteran's 
death is warranted.  This review should 
consider all the relevant evidence 
submitted since the March 1997 Board 
denial, specifically noting the service 
medical records added to the claims file 
in July 1997. 

5.  If the benefit requested by the 
appellant is denied, she and her 
representative should be furnished an 
SSOC which provides adequate notice of 
all actions taken by the RO subsequent to 
the March 1997 Board decision.  The 
appellant must then be afforded an 
opportunity to reply thereto.

No action is required of the appellant until she receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



